Case 3:18-cv-00686-TJC-MCR Document 150 Filed 12/04/20 Page 1 of 2 PageID 5584




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


    In re:                                             Case No. 3:18-cv-686-J-32MCR

    BRINKER DATA INCIDENT
    LITIGATION



                                          ORDER

             In his June 26, 2020 deposition, Plaintiff Eric Steinmetz testified that he

    had taken notes during phone calls he had with Chili’s and Brinker regarding

    the data breach incident that is the subject of this litigation. Steinmetz had not

    previously produced these notes, nor had he listed them on any privilege log. In

    response to Brinker’s subsequent request that he produce the notes, Steinmetz

    claimed they were protected by the attorney/client privilege and served a

    privilege log. Brinker now moves to compel the notes (Doc. 128); Steinmetz filed

    a response in opposition (Doc. 134).

             As part of its review of Brinker’s motion to compel (Doc. 128), the Court

    determined that it should review the documents on Plaintiff’s privilege log (Doc.

    128, Ex. 5) in camera. (Doc. 135). Plaintiff filed the documents under seal on

    October 1, 2020. (Doc. S-136). 1


            The privilege log only includes entries for some, but not all, of the
             1

    correspondence that was submitted to the Court for in camera review. All of the
    correspondence submitted to the Court for review should have been included on
Case 3:18-cv-00686-TJC-MCR Document 150 Filed 12/04/20 Page 2 of 2 PageID 5585




          Upon review, the Court finds that while some of the correspondence is

    privileged, the contents of two of the emails are not privileged. Steinmetz

    testified at his deposition that he was not contemplating litigation and did not

    call Chili’s or Brinker at the behest of an attorney. (However, the emails are

    sent to an attorney). The two emails provide factual information regarding the

    content of those calls. The Court finds that those emails should be produced.

    The emails have been excerpted from the documents submitted to the Court

    and are attached hereto.

          Accordingly, Brinker’s Motion to Compel Documents (Doc. 128) is

    GRANTED in part and DENIED in part, as stated herein.

          DONE AND ORDERED in Jacksonville, Florida the 4th day of

    December, 2020.




    tnm
    Copies:

    Counsel of record




    the privilege log. (See Docs. S-136, S-136-1, S-136-2, S-136-3).


                                            2
